FILED
                              NOT FOR PUBLICATION                           NOV 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 JOSE SANTOS MENDEZ,                              No. 07-72959

               Petitioner,                        Agency No. A029-288-435

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Jose Santos Mendez, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his request for voluntary departure.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
       We lack jurisdiction to review a discretionary decision to deny petitioner’s

request for voluntary departure, see 8 U.S.C. § 1229c(f); 8 U.S.C.

§ 1252(a)(2)(B)(i), and dismiss the petition for review.

       PETITION FOR REVIEW DISMISSED.




JLA/Research                              2                                   07-72959